Citation Nr: 0916646	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  97-28 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for urethral stricture 
disease with a history of recurrent urinary tract infections.  

2.  Entitlement to service connection for a chronic low back 
disorder.  


REPRESENTATION

Appellant represented by:	J. Berry, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
June 1973 to June 1977, followed by documented periods of 
service in the Wyoming Army National Guard in active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The claim for service connection for a 
genitourinary disability has been merged with the claim for 
service connection for a low back disability for the purposes 
of this appeal.  The low back claim has a rather long 
procedural history.  Essentially, the Board remanded the 
claim in January 2004 for further evidentiary development and 
all required actions were taken.  In June 2005, the Board 
entered a decision which denied entitlement to service 
connection for a low back disability.  The Veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims, which vacated and remanded the claim in a 
July 2007 order.  Pursuant to the Court's Order, the Board 
remanded the claim for service connection for a low back 
disorder in January 2008 for a comprehensive orthopedic 
examination.  Unfortunately, the specific instructions of the 
remand were not complied with, and the Board must remand the 
claim for additional development.  Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  

The Veteran appeared at a Travel Board Hearing in May 2003 
before the undersigned.  A transcript is associated with the 
claims file.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
FINDING OF FACT

The Veteran had a pre-service history of urethral stricture 
disease that had been treated surgically prior to active 
duty, ACDUTRA, and INACDUTRA; however, there is medical 
evidence to show that trauma sustained while on INACDUTRA in 
August 1991 resulted in a chronic worsening of the Veteran's 
urethral disease with recurrent urinary tract infections 
beyond the natural progression of the condition.  


CONCLUSION OF LAW

Service connection urethral stricture disease with a history 
of recurrent urinary tract infections is warranted.  38 
U.S.C.A. §§ 101(21), (24); 1110, 1153 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (200).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2008).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a 
genitourinary condition.  Therefore, no further development 
is needed with respect to this claim.  

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002 & Supp. 2008); 38 C.F.R. § 3.6(a) 
and (d) (2008). ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2008).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (West 2002 & Supp. 2008).   However, presumptive periods 
do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a); cf. Paulson v. Brown, supra, at 470-471.  Temporary 
or intermittent flare-ups during service of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

Analysis

The Veteran contends that he developed a genitourinary 
disorder during his service with the National Guard and that 
due to an injury experienced during a period of INACDUTRA, 
the disorder was aggravated beyond its natural progression.  

The Veteran's service treatment records dot not show the 
onset of a genitourinary disorder, to include urethral 
stricture disease  It is apparent that such disease began in-
between his periods of active duty and ACDUTRA/INACDUTRA.  
The service treatment records do confirm a fall from a flat 
bed trailer in August 1991 while performing INACDUTRA, which 
is the event that the Veteran alleges aggravated the 
disability at issue. At the time of injury, there were no 
noted problems with the pre-existing genitourinary condition 
(the Veteran had already had surgery to address urinary 
stricture in December 1990, which again was in-between his 
periods of ACDUTRA/INACDUTRA).  The Veteran has asserted, in 
essence, that this 1991 incident aggravated or chronically 
worsened his pre-existing urethral stricture disorder to the 
point that he eventually required additional surgical 
intervention to treat the condition.   

The Veteran was scheduled for a comprehensive genitourinary 
examination to determine what, if any, relationship the 
Veteran's documented in-service fall had on his urethral 
stricture disease with urinary tract infections.  That 
examination in February 2009 confirmed a diagnosis of 
urethral stricture disease with a history of urethroplasty.  
Regarding a relationship to service, the examiner stated that 
she had reviewed the clinical records, including a January 
2007 note from the Veteran's physician, a Dr. B.  In the 2007 
note, the doctor had said that she was unable to comment as 
to whether or not the stricture disease was caused by a fall 
in service.  The 2009 examiner referred to this statement and 
added that she wasn't sure if the 2007 note was based on a 
thorough claims file review and knowledge of the entire 
surgical history (both pre and post fall).  In authoring the 
2009 opinion, the examiner stated that it was at least as 
likely as not that the pre-existing urethral stricture 
disease was aggravated by the INACDUTRA injury.  (Emphasis 
added.) She gave considerable credence to the Veteran's 
history, in that she felt his reporting of a worsening of 
symptoms was enough to show that the urethral stricture 
disease had grown in severity after the fall.  The examiner 
stated that the Veteran did not clearly relate what his 
symptoms were prior to the fall; however, it is implicit in 
her opinion that whatever these symptoms were, they were 
noticeably more severe after the INACDUTRA fall.  

The Veteran, as a layperson, is not competent to provide a 
medical nexus opinion linking aggravation of urethral 
stricture disease with an in-service fall.  See Espiritu, 
supra.  However, the Veteran is competent to report what 
comes to him through his senses, to include urinary symptoms.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, his 
complaints of an increase in pain and "urinary problems" 
subsequent to the fall are not disputed.  The 2007 note from 
the Veteran's urologist stated that "it is very likely that 
a fall of this nature may have contributed to the formation 
of urethral stricture disease," and even though the surgical 
history available to this doctor may have been incomplete, 
the 2009 examiner confirmed that it is at least as likely as 
not that a fall aggravated this disease.  

There is no doubt that the Veteran experienced a fall in 
1991, and his complaints of a worsening of symptoms after 
this fall are not in dispute.  While the complaints of 
worsening are subjective history, and form the sole basis for 
the 2009 opinion, the Board does not discount the probative 
value of the opinion.  Indeed, as pain and/or urinary 
distress (incontinency, etc.) is something on which the 
Veteran is competent to report, and as his accident in 
service is verified by service treatment records, the factual 
basis for the examiner's rationale is substantiated and 
carries considerable probative weight.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (indicating the Board may 
not disregard a favorable medical opinion solely on the 
rationale it was based on a history given by the Veteran); 
see also Coburn v. Nicholson, 19 Vet. App. 427 (2006) 
(reliance on a Veteran's statements renders a medical report 
not credible only if the Board rejects the statements of the 
Veteran as lacking credibility).  

In view of the foregoing, the Board finds that trauma 
sustained while on INACDUTRA in August 1991 resulted in a 
chronic worsening of the Veteran's urethral disease beyond 
the natural progression of the condition.  Accordingly, 
service connection urethral stricture disease with a history 
of recurrent urinary tract infections is warranted.  38 
U.S.C.A. §§ 101(21) (24), 1110, 1153, 38 C.F.R. §§ 3.6, 
3.303, 3.306 (2008).





ORDER

Entitlement to service connection for urethral stricture 
disease with a history of recurrent urinary tract infections 
is granted.    


REMAND

The claim for entitlement to service connection for a low 
back disability was denied by the Board in a June 2005 
decision on the basis that the Veteran did not show that his 
in-service low back symptoms following a 1976 motorcycle 
accident and 1991 fall were anything other than acute and 
transitory in nature.  The U.S. Court of Appeals for Veterans 
Claims (Court) vacated and remanded this decision in a July 
2007 order.  The Court determined that the Board erred by not 
providing a comprehensive orthopedic examination in 
accordance with jurisprudential precedent.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board, in a January 
2008 remand, ordered that an orthopedic physician examine the 
Veteran and determine if a current low back disability is in 
any way related to the Veteran's active service, including 
any period of ACDUTRA or INACDUTRA.  

Pursuant to the Board's remand, the Veteran was afforded a VA 
examination but the evaluation was not entirely responsive to 
the Board's instructions.  The Board specifically notes that, 
while the examiner noted that it was less likely than not 
that the Veteran's low back disorder was caused by his 1991 
INACDUTRA fall, nothing was mentioned regarding the 1976, in-
service  motorcycle accident.  The Board's remand 
instructions, derived from the Court order, were specific in 
instructing that the examiner was to consider all periods of 
active duty, INACDUTRA, and ACDUTRA.  Also, it appears as if 
the examination was conducted by a nurse practitioner.  The 
language of the remand order is specific that an orthopedic 
examination must be afforded, and the body of the remand 
specifically references the need for an orthopedic physician 
to examine the Veteran.  With due respect to qualifications 
of the nurse practitioner, the Board must insist that its 
orders be followed expressly, meaning that an orthopedic 
physician should provide the examination.  Veterans, as a 
matter of right, are entitled to full compliance with Board 
and Court instructions.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

In view of the foregoing, the claim must be remanded for a 
new examination that is compliant with the Board's initial 
remand.  See McLendon, supra; Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for VA orthopedic 
examination with an orthopedic physician 
for the purpose of determining the nature, 
approximate onset date and/or etiology of 
any back disorder that is currently 
present. Following a review of the 
relevant evidence in the claims file, the 
clinical evaluation and any tests that are 
deemed necessary, the examiner is asked to 
provide an opinion on the following 
question:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that any back disorder 
that is currently present began during 
service or is causally linked to any 
incident of service, to include any 
period of active duty, INACDUTRA, or 
ACDUTRA, and specifically, to include 
the documented 1976 motorcycle trauma 
and 1991 in-service fall.  

      The examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility. 
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended relationship or a finding of 
aggravation; less likely weighs against 
the claim.

      The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the claims 
file was reviewed.  If a conclusion 
cannot be reached without resort to 
speculation, he or she should so 
indicate in the examination report.

 3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the Veteran's claim.  If the 
benefit sought on appeal is denied, the 
Veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


